Citation Nr: 1242168	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2007 rating decision, by the Detroit, Michigan, Regional Office (RO), which granted service connection for PTSD, and assigned a 30 percent rating, effective February 7, 2007.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in June 2009.  A transcript of that hearing is of record.  

The Board notes that, in his October 2008 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  In August 2012, the RO sent the Veteran notice that a videoconference hearing was scheduled for September 17, 2012.  He failed to appear at the hearing and gave no reason for not appearing.  Pursuant to 38 C.F.R. § 20.702(d) (2012), the Veteran's case was processed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2012).  

In a March 2008 rating decision, the RO denied the claim for a total disability rating based on individual unemployability (TDIU); the Veteran did not appeal that decision.  However, in the informal hearing presentation, dated in November 2012, the Veteran's representative raised a claim for a TDIU.  This issue is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398(1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).  


FINDING OF FACT

The Veteran's PTSD has been manifested by depression, anxiety, flashbacks, intrusive thoughts, difficulty sleep due nightmares, irritability, outbursts of anger, problems with concentration, suicidal ideations, difficulty with interpersonal relationships, and Global Assessment of Functioning (GAF) scores ranging from 46-68, resulting in a disability picture that more nearly approximates that of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; nor does the evidence show an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2007 from the RO to the Veteran, which was issued prior to the RO decision in October 2007.  Additional letters were issued in May 2008 and September 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records indicate that the Veteran served on active duty from October 1967 to May 1969.  His DD Form 214 indicates that he was awarded the National Defense Service Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, the Bronze Star Medal, and the Vietnam Gallantry Cross.  

The Veteran's claim for service connection for PTSD was received in February 2007.  In conjunction with his claim, the Veteran was afforded a VA examination in March 2007.  At that time, the Veteran reported that he was easily frustrated, being irritable, anger outbursts, restless sleep, military related nightmares twice a month, night sweats, memory loss, attention problems, and suicidal ideation in the past with no attempts.  The Veteran also reported intrusive thoughts related to his military experiences.  On mental status examination, the Veteran was well groomed and casually dressed.  There was no abnormal motor behavior evidence.  His posture and gait were both normal.  His voice was well modulated and speech was at a normal pace and clearly articulated.  He was oriented times three and his answers were logical and relevant to the questions asked.  There was no evidence of psychosis and he denied any auditory or visual hallucinations.  Attention and concentration appeared to be fair to good during the examination; however, he did report short-term memory deficits.  Immediate and remote memories appear to remain intact.  The Veteran acknowledged suicidal ideation in the past and denied any plan or intent.  He did not have any history of suicide attempts.  He also denied any thoughts of hurting other people.  His mood was described as depressed; however, during the examination, he was relatively optimistic.  




The pertinent diagnosis was PTSD, mild impairment with history of alcohol abuse; he was assigned a global assessment of functioning (GAF) score of 68.  The examiner stated that, based on information gathered from the claims folder, electronic record and information from this examination, it is at least as likely as not that the Veteran met the DSM-IV criteria for PTSD and that the PTSD is related to trauma he experienced while service in Vietnam.  

Of record is a statement from the Veteran's wife, dated in May 2007, indicating that she and the Veteran were married in October 1970; during the early years of their marriage, the Veteran displayed many anger outbursts.  She noted that the outbursts could be attributed to something as simple as trying to fix something that was broken.  The Veteran's wife reported that he would often yell, curse and throw items in frustration; she also recalled occasions when his outbursts became physical towards her.  She noted that the Veteran often wakes up sweating; his sleep is usually restless and he regularly wakes up several times a night.  She further noted that he has become more forgetful.  The Veteran's wife indicated that he would often display his behavior in front of their children causing arguments within their relationship and distress to their children.  

Submitted in support of the Veteran's claim was a Veteran's assessment conducted by Dr. Dan Forrester in May 2007.  It was noted that the Veteran presented with symptoms that included intrusive thoughts, flashbacks, nightmares, dizziness, difficulty with memory, depression with suicidal thoughts, loss of interest in usual activities, irritability, feeling emotionally numb, restlessness, exaggerated startled response and sleep disturbance.  On mental status examination, the Veteran was oriented times three.  He was appropriately dressed and groomed.  He had some tension and anxiety as well as depression with suicidal thoughts; however, there was no evidence of delusions or hallucinations.  Dr. Forrester noted that the Veteran had intrusive memories, avoidance symptoms and arousal symptoms; additionally, he had mild to moderate depression with suicidal thoughts.  The pertinent diagnosis was PTSD, chronic and depression; he was assigned a GAF score of 46.  Dr. Forrester noted that the PTSD symptoms have greatly affected the quality of the Veteran's life.  

OF record is the report of an updated assessment from Dr. Forrester, dated in October 2007.  At that time, the Veteran reported that his marriage was not good; he stated that it was bad when they first got married.  Both the Veteran and his wife stated that it was very difficult to keep the marriage together and wouldn't have stayed together if it was not for the persistence of his wife.  The Veteran indicated that although he had several years at the Cleveland Cliffs Iron mine, it was only because he could work in isolation; he stated that he had several run-ins with supervisors because he couldn't work well with others.  Dr. Forrester stated that, as a result of his wartime trauma, the Veteran had experienced intrusive memories, arousal symptoms, and avoidant symptoms.  He also has depression with suicidal thoughts.  Dr. Forrester stated that the Veteran's GAF score should be 48, which is indicative of the ongoing effects of PTSD symptoms on the quality of his life, including suicidal thoughts that persist.  

By letter dated in October 2008, Dr. Forrester provided a summary of the Veteran's treatment.  He noted that the initial Veteran's assessment was completed indicating significant trauma during wartime conditions in Vietnam.  Dr. Forrester further noted that the Veteran returned with intrusive thoughts, arousal and avoidance symptoms, indicating chronic PTSD.  He stated that the Veteran was also depressed with suicidal ideation; he had a plan to kill himself, which was to "shoot myself."  Dr. Forrester indicated that, in addition to chronic PTSD and depression with suicidal thoughts, the Veteran has a substance abuse problem which has been in remission for 10 years.  The reported diagnosis was PTSD, chronic; depression; and generalized anxiety.  He was assigned a GAF score of 50.  

Of record is a statement from Dr. Debra L. Smith, PhD, dated in November 2008, indicating that the Veteran was seen for an evaluation of his PTSD.  At that time, the Veteran reported that memories of traumatic events and PTSD symptoms were triggered by the Iraq War; he noted that his PTSD symptoms then increased when he retired from his job of 32 years in July 2006.  It was noted that his current symptoms included waking up in the middle of the night sweating and difficulty getting back to sleep.  He also reported that he is easily angered when things don't go right; and he has verbal outbursts at least 2 times a week which lasts about 5 to 10 minutes.  The Veteran indicated that he gets very scared when he is separated from his wife and he gets panicky when he is in heavy traffic.  The Veteran also indicated that he has thoughts of suicide, especially when something doesn't go right for him.  He denied any flashbacks.  He also reported being jumpy with loud noises.  He reported being hypervigilant, looking around, scanning the crowds when he is walking.  He denied any anxiety symptoms or obsessional behaviors.  He did report feeling detached and estranged from others in that he doesn't make friends and doesn't want to get close to people.  Dr. Smith indicated that the Veteran was currently attending a PTSD group one time a week as part of his treatment.  Dr. Smith reported that the Veteran's condition meets the criteria of PTSD according to the DSM-IV.  He was exposed to a traumatic event that was experienced as a life threatening and threatening to physical integrity of himself and someone else.  Dr. Smith reported that the Veteran's condition results in intermittent interference in his ability to function, taking at least one to three days of his week away from productive activity.  

At his personal hearing in June 2009, the Veteran reported being easily frustrated, having irritability and anger issues; he reported experiencing road rage.  The Veteran indicated that he had anxiety attacks a couple of times a week; he stated that he does not socialize.  The Veteran testified the he was an assistant plant operator and functioned as a trouble shooter; however, his work depended on his memory and he had problems with his memory.  The Veteran also reported problems with suicidal ideations in the past; he stated that he does not have any plans or intent, stating that he only has suicidal thoughts when things don't go right for him.  

Received in October 2009 was a statement from Dr. Dan Forrester, dated in September 2009, indicating that he had prepared an initial assessment on the Veteran upon referral from the Veteran's Center.  Dr. Forrester stated that he has been able to thoroughly assess the Veteran's life prior to Vietnam and upon his return.  He noted that the Veteran had intrusive thoughts in the form of nightmares and daytime memories that were brought on by triggers reminding him of events in Vietnam.  He had numbed feelings and difficulty expressing himself.  Dr. Forrester also noted that the Veteran had a substance abuse problem and an anger problem.  He further noted that the Veteran reported awaking frequently during the night and was on edge anticipating something happening.  He related that the Veteran tended to isolate and had difficulty making friends.  The Veteran also reportedly had memory impairment, difficulty concentrating, and was often anxious and depressed.  Dr. Forrester observed that the Veteran was able to be employed and continued employment by being in a job where he was often isolated and had control; however, he often found his job very stressful wondering whether he would be able to continue.  At home, his relationship with his wife was problematic; she stated that there were a number of times that she did not think the marriage would last.  Dr. Forrester stated that the Veteran did have occupational and social impairment with reduced reliability and productivity due to the symptoms as presented.  He had a rather numbed emotional reaction reflected in flattened affect.  He had panic attacks more than once a week.  He had an impairment of his short and long term memory.  He was often irritable with anger outbursts and he was moody.  Dr. Forrester further noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships but persevered and was able to make it through until he retired.  

In a subsequent statement in December 2009, Dr. Forrester noted that the Veteran had attended a treatment group for Vietnam Veterans with PTSD.  He reported that the Veteran has remained rather guarded and keeping thoughts and feelings to himself for the most part but does respond when spoken to.  Dr. Forrester also reported that the Veteran explained that he is usually anxious and feels panicky at times about being in a group and talking.  When initiated, he has talked about problems with anger, memory and frustration and he is moody.  He stated that he has suicidal thoughts when things are not going well.  He is often tired for lack of sleep.  .  The Veteran noted that that his wife gets upset with him for forgetting tasks and not understanding what to do.  The Veteran also reported that he continues to have intrusive thoughts and arousal and avoidance symptoms indicating chronic PTSD.  He stated that those symptoms greatly affected his employment, his marriage, and the quality of his life.  Dr. Forrester stated that the Veteran should qualify for those symptoms that represent 50 percent disability.  

The Veteran was afforded another VA examination in October 2010.  At that time, it was noted that the Veteran has continued seeing Dr. Forrester in group therapy primarily; he also reported some individual and couples sessions.  The Veteran's wife indicated that irritability has not changed, and she hoped that his memory would improve.  The Veteran and his wife described memory problems related to procedural memory and memory for locations.  The Veteran reported suicidal ideations in reaction to frustration.  He indicated that he has down mood most days and that this varies.  The Veteran indicated that the onset of depressive difficulties began after retirement and also associated with multiple losses; he reported daily fluctuations in mood and that he finds that he needs to force himself to get out and do something.  The Veteran also reported ongoing anxiety problems.  The Veteran reported that he remains married to his wife of nearly 40 years; they have three children.  He reported having contact with his children for a minute or so a few times per week over the telephone.  The Veteran reported having a good relationship with his children in the past three years.  The Veteran indicated that he had no current relationship with persons outside of his family; he stated that socialization primarily occurs through his Veteran's therapy group.  He denied any suicide attempts and history of violence.  

On mental status examination, the Veteran was described as clean.  Psychomotor activity was unremarkable.  Speech was clear and coherent.  His affect was normal.  Mood was described as anxious and dysphoric.  It was noted that he was easily distracted.  He was fully oriented.  Thought process was unremarkable.  The Veteran reported that he experiences suicidal thoughts after getting frustrated and thinks about it for awhile without intent or plan.  No delusions or hallucinations were noted.  Judgment and insight were intact.  The Veteran also reported occasional difficulty sleeping and awaking with night sweats.  He is reported to be more quiet and moody after a poor night's sleep and tended to isolate more.  His wife reported an angry outburst when his daughter was teasing him; he reported anger outbursts about twice a week.  He denied any panic attacks.  He also denied homicidal thoughts.  The Veteran reported reactive and passive thoughts of suicide when frustrated, without any plans or intent.  He denied any history of suicide attempts.  Impulse control was described as good except when attempting tasks particularly if having to follow some set of instructions.  The pertinent diagnosis was PTSD, chronic, and depressive disorder NOS; he was assigned a GAF score of 55.  The examiner stated that the Veteran indicated passive thoughts of suicide without intent or plan that occurs when frustrated.  The examiner noted that the Veteran reported some mild deficits in memory and concentration indicated; he stated that greater difficulty is indicated with concentration complicated by low frustration tolerance.  


III.  Legal Analysis--Higher Ratings.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the RO has assigned "staged ratings" for PTSD, based on their interpretation of the evidence.  After careful review of the evidentiary record, the Board concludes that the veteran's PTSD has not significantly changed, and a uniform evaluation is warranted   



The severity of the Veteran's PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267(1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2012).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

After review of the evidentiary record, the Board finds that the evidence of record supports a 50 percent evaluation.  Based on the evidence of record, the Board finds the Veteran's service-connected PTSD is manifested by occupational and social impairment due to symptoms of depression, anxiety, flashbacks, intrusive thoughts, difficulty sleep due nightmares, irritability, flattened affect, outbursts of anger, problems with concentration, suicidal ideations, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  In a medical statement in September 2009, Dr. Forrester noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships but persevered and was able to make it through until he retired; he noted that the Veteran was only able to be employed by being in a job where he was often isolated and had control.  The Board notes that GAF scores provided during the course of the appeal have been predominantly in the 46 to 68 range which is indicative of moderate social and occupational impairment like that contemplated by the 50 percent rating.  See Richard v. Brown, 9 Vet. App. 266 (1996).  While severe symptoms are absent from the medical evidence, the Veteran's symptoms appear to be at least moderate.  With resolution of reasonable doubt in the Veteran's favor, a 50 percent rating is warranted.  

A rating higher than 50 percent, however, is not warranted for the veteran's PTSD.  According to the report of the VA psychiatric examination in March 2007, he was appropriately groomed.  He did not have any hallucinations; and, while he reported suicidal ideations in the past, he did not have any current plans or intents.  Also, his affect was appropriate and he was fully oriented in all spheres.  More recently, on the October 2010 VA examination, the Veteran was reported as being clean in appearance; and, speech was clear and coherent.  Affect was normal.  He was fully oriented.  He did not have any hallucinations.  No obsessive or ritualistic behavior was noted.  He denied any homicidal thoughts.  While the Veteran reported reactive and passive thoughts of suicide when frustrated, he denied any intent or plans and they are chronic without reported impact on functioning.  He also denied any suicide attempts.  As noted above, the symptoms required for a 70 percent rating include suicidal ideation, near-continuous panic, neglect of personal hygiene and spatial disorientation.  There is no probative evidence of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  There is no evidence of any recent suicidal ideation or evidence of obsessional rituals, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Taking the evidence all together, the preponderance of it is against a rating higher than 50 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).  




Socially, the evidence does reflect that the Veteran is isolated and has difficulty relating to and interacting with others, such as his immediate family.  However, the facts also confirm that the Veteran is in a stable marriage and has been married for 40 years.  And, during the October 2010 VA examination, the Veteran reported that he has had a good relationship with his three adult children and he has an excellent relationship with his grandchildren.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  The Veteran's social activities are essentially non-existent, but it does appear that he has some superficial friendships; he reported occasionally fishing with some coworkers in the past.  These contacts also fail to demonstrate a degree of social impairment consistent with an inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  An assessment of the evidence overall reflects that the Veteran's social impairment is most consistent with difficulty in establishing and maintaining effective work and social relationships, as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all reasonable doubt in his favor, the Board finds entitlement to an increased 50 percent rating, but no higher, is warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Board also finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected disorder that would take the veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

An initial rating of 50 percent for PTSD is granted subject to the laws regulations governing the payment of monetary benefits.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


